DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 16 – 20 and the newly added claims 21 – 35 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s After-Final response filed on August 30, 2021 has been entered.
The rejection under 35 U.S.C. § 103 of the instant claims 3 and 13 – 15 as being obvious over Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 is hereby withdrawn in view of Applicant’s cancellation of the instant claims.
Prosecution on the merits of this application is reopened since it was closed in the final action. Claims 16 – 35 are considered unpatentable and a second non-final action is hereby issued for the reasons indicated below: 
The rejection under 35 U.S.C. § 112(b) of the instant claims 16, 21, 26 and 31 as being indefinite for containing the trademark/ trade name “vaseline”; and
The rejection under 35 U.S.C. § 103 of the instant claims 16 – 35 as being obvious over Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 in view of U.S. Patent Publication 20090208433 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16, 21, 26 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 16 contains the trademark/trade name “Vaseline” (page 2, line 11).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe petroleum jelly and, accordingly, the identification/description is indefinite. Applicant is requested to replace the term “vaseline” with the generic term “petroleum jelly” in the instant claim in order to overcome the rejection.

Claim Rejections - 35 USC § 103
Statutory Authority:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Rejection:
Claims 16 – 35 are rejected under 35 U.S.C. 103 as being obvious over Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 (Irlinger) in view of U.S. Patent Publication 20090208433 A1 (Herrmann).
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Determining the Scope and Contents of the prior art.
	Irlinger teaches (see, pg. 1481) isolating a compound 12 Malassezione from crude Malassezia, naturally occurring fungi found on skin of animals. Irlinger teaches (see, page 1484) that the compound malassezione was prepared as a colorless solid in the presence of dimethylsulfoxide (DMSO) (cosmetically or pharmaceutically acceptable vehicle, diluent or carrier). The compound 12, Malassezione, is presented below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


	The instant claim 17 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a pharmaceutical or cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers, and wherein the one or more cosmetically acceptable vehicles, diluents and/or carriers  comprises at least one of lactose, sucrose, a starch, a calcium phosphate, sodium citrate, ethyl alcohol, propyl alcohol, benzyl alcohol, a polyol, a triglyceride, a biodegradable polymer, an elastomeric matrix, liposomes, microspheres, a wax, a paraffin, silicone, talc, and silicylate.
	The instant claim 18 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a pharmaceutical or cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers, and wherein the one or more cosmetically acceptable vehicles, diluents and/or carriers  
	The instant claim 19 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a pharmaceutical or cosmetic composition and further comprises one or more cosmetically acceptable vehicles, diluents and/or carriers selected from a liquid, cream, oil, lotion, ointment, gel, and solid.
	The instant claim 20 is drawn towards a method for brightening skin in a subject, the method comprising contacting the subject with a composition comprising the compound, or a crystalline form, hydrate, or pharmaceutically or cosmetically acceptable salt thereof, wherein the subject is a human subject and wherein the composition is a topical or transdermal cosmetic or pharmaceutical composition selected from a powder, spray, ointment, paste, cream, lotion, gel, patch, emulsion, suspension, aerosol, and inhalant.
Ascertaining the differences between the prior art and the claims at issue.
	Irlinger does not explicitly teach an embodiment, wherein the composition comprising the compound Malassezione is used to brighten the skin of a subject, and wherein the composition further comprises the ingredients, or cosmetically acceptable vehicles, diluents and/or carriers selected from the groups as recited in the instant claims 16 – 20.
Resolving the Level of Ordinary Skill in the Pertinent Art; and Objective
Evidence in the Application Indicating Obviousness or Nonobviousness
	The instant specification teaches (see, paragraph [0125]) the definition of “skin brightening” as any actual or perceived reduction in skin pigmentation. While Irlinger does not 
	The instant specification also teaches (see, paragraph [0076]) that the composition comprising said compound can be used to modulate arylhydrocarbon receptor (AhR) activity in a subject, thereby brightening the skin in said subject. Herrmann teaches (see, paragraph [0033]) that arylhydrocarbon receptor (AhR) antagonist compounds have been used to prepare cosmetic or therapeutic (pharmaceutical) formulations in order to induce “skin-lightening” action. Since arylhydrocarbon receptor (AhR) antagonist compounds have been shown to brighten the skin in a subject, a person having ordinary skill in the art would have the knowledge and be motivated to use other antagonist compounds to modulate arylhydrocarbon receptors with an expectation to reduce the levels of melanin and brighten the skin in a subject.
	Regarding the instant claim 16, Herrmann teaches (see, paragraphs [0037], [0157], [0164], [0166] and [0168]) that these formulations can further contain cosmetic and/or dermatological auxiliary substances and additives such as vitamins (vitamin C and derivatives, tacopherols and derivatives, vitamin A and derivatives), 2-hydroxycarboxylic acids (L-, D- or DL-lactic acid), lanolin, lanolin esters, aloe vera, parabens (methyl-, ethyl-, propyl- and see, paragraphs [0035], [0037], [0168], [0185], [0236], [0241] – [0242] and [0274]) that these formulations can further contain cosmetic and/or dermatological auxiliary substances and additives such as disaccharides (sucrose, maltose and lactobiose (lactose)), polysaccharides (starch, alginic acid and alginates), ethers (ethanol, or isopropanol), polyol, triglycerides, polymers, liposomes, wax, mineral oils (paraffin oil), silicones and silicone derivatives, mannitol, gelatin, glycerol, cetyl alcohol and liposomes. Regarding the instant claims 19 – 20, Herrmann also teaches (see, paragraphs [0034], [0041]) that these formulations further comprises one or more cosmetically acceptable carriers selected from liquid, cream, oil, lotion, ointment, gel, powder, spray, paste, emulsion, suspension and aerosol.
	Hence, the publication: Irlinger et al., Helvetica Chimica Acta (2005), 88: pp. 1472-1485 and U.S. Patent Publication 20090208433 A1 renders the instant claims 16 – 35 prima facie obvious.

Conclusion
Claims 16 – 35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626       

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626